DETAILED ACTION
	For this Office action, Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castwall et al. (herein referred to as “Castwall”, US 5293654; found in IDS filed 02/03/2021).
	Regarding instant Claim 1, Castwall discloses a water recycling device (Abstract; Figure 1; Col. 1, Line 62-Col. 2, Line 4; water recirculation system with recycling or reuse of collected water in circulation) comprising: an outlet configured to output treated water (Figure 1; Col. 2, Line 42-Col. 3, Line 30; treated water is output via nozzle 41); a drain for collecting used water output from said outlet (Figure 1; Col. 2, Lines 15-36; floor drain 15 receives used water from shower); a return/evacuation path in liquid communication with said drain, wherein said return/evacuation path comprises an inlet for receiving water collected by said drain (Figure 1; Col. 2, Lines 15-36; outlet pipe 18 with connection to container 22 and inlet in fluid communication with drain 15); a return path in liquid communication with said return/evacuation path (Figure 1; Col. 2, Lines 42-45; suction pipe 32); a treatment path in liquid communication with said return path and said outlet (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33, filter 35, and UV-filter 39 and associated piping serve as treatment path between outlet pipe 18 and nozzle 41); an external water path in liquid communication with said treatment path, said external water path being connected to an external water outlet (Figure 1; Col. 2, Line 36-Col. 3, Line 30; external water path in piping associated with valve 46 that allows fresh water to enter container 22 and through to treatment path, external water outlet in source of water or water-mixer 28/outlet pipe 29); a valve arrangement configured to accept as inputs used water from said return path and/or external water from said external water path, said valve arrangement being placed between said return path and said treatment path, said valve arrangement being configured to direct said inputs to said treatment path, said valve arrangement being configured to mix said external water with said water from said return path (Figure 1; Col. 2, Line 15-Col. 3, Line 30; valve arrangement in valves 46 and valve 24; valve 24 in particular closes and provides both mixing of water from drain 15 with external water from valve 46, closing of said valve 24 allows water to stay in container 22 and go to further downstream processing, including mixing with external water, circulation through pump, treatment, and reuse); a circulation pump for providing a flow in said water recycling device (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33); and a water treatment arrangement placed downstream of said valve arrangement (Figure 1; Col. 2, Line 42-Col. 3, Line 30; filter 35, and UV-filter 39 serve as treating arrangement).  
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Castwall further discloses comprising a heating arrangement placed downstream of said water treatment arrangement (Figure 1; Col. 2, Line 58-68; temperature controlling device 45).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Castwall further discloses comprising an evacuation path in liquid communication with said treatment path, wherein said evacuation path is placed downstream of said valve arrangement and upstream of said water treatment path (Figure 1; Col. 2, Lines 19-36; sewage connection 21 is downstream of valve 24 and upstream of any treatment units).  
	Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  Castwall further discloses wherein said water recycling device is configured to circulate water in at least part of said treatment path, said evacuation path, and said return path (Figure 1; Figure 1; Col. 2, Line 15-Col. 3, Line 30; circulation occurs throughout entire system of Figure 1).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Castwall further discloses wherein said return/evacuation path is configured to be in a first state, wherein water in said return/evacuation path is allowed to flow in a direction away from said drain, and a second state, wherein water in said return/evacuation path is allowed to flow in a direction towards said drain (Figure 1; Col. 2, Line 15-Col. 3, Line 30; valve 24 adjusts flow away from drain/sewage 21 in one state and into drain/sewage 21 in second state).  

	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  Castwall further discloses a water recirculating shower comprising the water recycling device of Claim 1 (Abstract; shower assembly).
	Regarding instant Claim 7, Castwall discloses a method for evacuating a water recycling device (Abstract; flow of water from circulating shower device to drain/sewage), said water recycling device comprising: an outlet configured to output treated water (Figure 1; Col. 2, Line 42-Col. 3, Line 30; treated water is output via nozzle 41); a drain for collecting used water output from said outlet (Figure 1; Col. 2, Lines 15-36; floor drain 15 receives used water from shower); a return/evacuation path in liquid communication with said drain, wherein said return/evacuation path comprises an inlet for receiving water collected by said drain (Figure 1; Col. 2, Lines 15-36; outlet pipe 18 with connection to container 22 and inlet in fluid communication with drain 15); a return path in liquid communication with said return/evacuation path (Figure 1; Col. 2, Lines 42-45; suction pipe 32); a treatment path in liquid communication with said return path and said outlet (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33, filter 35, and UV-filter 39 and associated piping serve as treatment path between outlet pipe 18 and nozzle 41); an external water path in liquid communication with said treatment path, said external water path being connected to an external water outlet (Figure 1; Col. 2, Line 36-Col. 3, Line 30; external water path in piping associated with valve 46 that allows fresh water to enter container 22 and through to treatment path, external water outlet in source of water or water-mixer 28/outlet pipe 29); a valve arrangement configured to accept as inputs used water from said return path and/or external water from said external water path, said valve arrangement being placed between said return path and said treatment path, said valve arrangement being configured to direct said inputs to said treatment path, said valve arrangement being configured to mix said external water with said water from said return path (Figure 1; Col. 2, Line 15-Col. 3, Line 30; valve arrangement in valves 46 and valve 24; valve 24 in particular closes and provides both mixing of water from drain 15 with external water from valve 46, closing of said valve 24 allows water to stay in container 22 and go to further downstream processing, including mixing with external water, circulation through pump, treatment, and reuse); a circulation pump for providing a flow in said water recycling device (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33); and a water treatment arrangement placed downstream of said valve arrangement (Figure 1; Col. 2, Line 42-Col. 3, Line 30; filter 35, and UV-filter 39 serve as treating arrangement); and an evacuation path in liquid communication with said treatment path, wherein said evacuation path is placed downstream of said circulation pump and upstream of said water treatment arrangement (Figure 1; Col. 2, Lines 19-36; sewage connection 21 is downstream of valve 24 and upstream of any treatment units); wherein said method comprises the steps of:  feeding water in said water recycling device to said drain via said evacuation path and/or said return/evacuation path (Figure 1; Col. 2, Lines 19-36; at least sewage connection 21/evacuation path flows water from drain 15).
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  Castwall further discloses wherein said step of feeding water in said water recycling device to said drain via said evacuation path and/or said return/evacuation path is accomplished by gravity (Figure 1; gravity drives water to drain 15).   
	Regarding instant Claim 9, Castwall discloses a method for cleaning a water recycling device (Abstract; Figure 1; circulating shower system with cleaning method of evacuating water to sewage 21), said water recycling device comprising:  an outlet configured to output treated water (Figure 1; Col. 2, Line 42-Col. 3, Line 30; treated water is output via nozzle 41); a drain for collecting used water output from said outlet (Figure 1; Col. 2, Lines 15-36; floor drain 15 receives used water from shower); a return/evacuation path in liquid communication with said drain, wherein said return/evacuation path comprises an inlet for receiving water collected by said drain (Figure 1; Col. 2, Lines 15-36; outlet pipe 18 with connection to container 22 and inlet in fluid communication with drain 15); a return path in liquid communication with said return/evacuation path (Figure 1; Col. 2, Lines 42-45; suction pipe 32); a treatment path in liquid communication with said return path and said outlet (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33, filter 35, and UV-filter 39 and associated piping serve as treatment path between outlet pipe 18 and nozzle 41); an external water path in liquid communication with said treatment path, said external water path being connected to an external water outlet (Figure 1; Col. 2, Line 36-Col. 3, Line 30; external water path in piping associated with valve 46 that allows fresh water to enter container 22 and through to treatment path, external water outlet in source of water or water-mixer 28/outlet pipe 29); a valve arrangement configured to accept as inputs used water from said return path and/or external water from said external water path, said valve arrangement being placed between said return path and said treatment path, said valve arrangement being configured to direct said inputs to said treatment path, said valve arrangement being configured to mix said external water with said water from said return path (Figure 1; Col. 2, Line 15-Col. 3, Line 30; valve arrangement in valves 46 and valve 24; valve 24 in particular closes and provides both mixing of water from drain 15 with external water from valve 46, closing of said valve 24 allows water to stay in container 22 and go to further downstream processing, including mixing with external water, circulation through pump, treatment, and reuse); a circulation pump for providing a flow in said water recycling device (Figure 1; Col. 2, Line 42-Col. 3, Line 30; pump 33); and a water treatment arrangement placed downstream of said valve arrangement (Figure 1; Col. 2, Line 42-Col. 3, Line 30; filter 35, and UV-filter 39 serve as treating arrangement); and an evacuation path in liquid communication with said treatment path, wherein said evacuation path is placed downstream of said circulation pump and upstream of said water treatment arrangement (Figure 1; Col. 2, Lines 19-36; sewage connection 21 is downstream of valve 24 and upstream of any treatment units); wherein said method comprising the steps of: providing said water recycling device with said used water, said external water, or a combination of said used water and said external water (Figure 1; Col. 2, Line 15-Col. 3, Line 30; valve arrangement in valves 46 and valve 24 provide mixing of used water and external water); and evacuating said water recycling device according to the method of claim 7 (see Claim 7 rejection above).  
	Regarding instant Claim 10, Claim 9, upon which Claim 10 is dependent, has been rejected above.  Castwall further discloses wherein said step of providing said water recycling device with said used water, said external water, or said combination of said used water and said external water comprises a sub-step of at least partly filling said water treatment arrangement with said used water, said external water, or a combination of said used water and said external water (Figure 1; Col. 2, Line 15-Col. 3, Line 30; container 22 may be filled with used water or external water).  
	Regarding instant Claim 11, Claim 9, upon which Claim 11 is dependent, has been rejected above.  Castwall further discloses wherein said step of providing said water recycling device with said used water, said external water, or said combination of said used water and said external water comprises a sub-step of circulating said used water, said external water, or said combination of said used water and said external water in said evacuation path, said return path, and at least part of said treatment path (Figure 1; Col. 2, Line 15-Col. 3, Line 30; circulation occurs throughout entire system of Figure 1).
	Regarding instant Claim 12, Claim 9, upon which Claim 12 is dependent, has been rejected above.  Castwall further discloses wherein said water recycling device further comprises a heater arrangement placed downstream of said water treatment arrangement and/or combined with said water treatment arrangement, wherein said step of providing said water recycling device with said used water, said external water, or said combination of said used water and said external water comprises a sub-step of heating said used water, said external water, or said combination of said used water and said external water in said heating arrangement (Figure 1; Col. 2, Line 58-68; temperature controlling device 45 controls temperature of water during circulation).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ridell et al. (herein referred to as “Ridell”, US 10947705), the patent of the parent application, which is similar in scope to the instant claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        12/17/2022